                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

WESLEY CORPORATION,

      Plaintiff,                                       Case No. 19-cv-12861
                                                       Hon. Matthew F. Leitman
v.

JOHN DOES 1–242,

      Defendants.
__________________________________________________________________/
      ORDER (1) TERMINATING AS MOOT PLAINTIFF’S MOTION FOR A
     TEMPORARY RESTRAINING ORDER (ECF No. 4) AND (2) GRANTING
          PLAINTIFF’S EX PARTE MOTION TO SEAL (ECF No. 3)

      On October 1, 2019, Plaintiff Wesley Corporation filed an ex parte Motion for a

Temporary Restraining Order, Preliminary Injunction, and Additional Relief (ECF No. 4).

In a recent filing, Plaintiff withdrew this request for relief and instead requested an

expedited discovery order. (See Pl.’s Supp. Br., ECF No. 9.) The Court will address

Plaintiff’s request for an expedited discovery order in another order to be issued shortly.

For now, the Court TERMINATES AS MOOT Plaintiff’s Motion for a Temporary

Restraining Order, Preliminary Injunction, and Additional Relief (ECF No. 4).

       Plaintiff also filed an ex parte Motion to Temporarily Seal the Record (ECF No. 3)

on October 1, 2019. The Court GRANTS Plaintiff’s motion.

     IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
Dated: February 11, 2020

                                            1
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 11, 2020, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
